DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature(s) “a device for conveying the plugged honeycomb body through a testing zone of the system” recited in claim 11 for example must be shown or the feature(s) canceled from the claim(s). If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-8, 12, 15-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto (JP 2012063349 A) in view of Liu et al. (“Size measurement of dry ice particles produced from liquid carbon dioxide"; Elsevier Journal of Aerosol Science 48 (2012) 1-9).
1. 	Tsuchimoto teaches a system (400) for detecting defects (e.g., a hole “h”) in a plugged honeycomb body (100), comprising (See Tsuchimoto FIG. 2, reproduced and annotated below):
a CO2 particulate source (10);
at least one nozzle (including a mist supply path 56) in fluid connection with the CO2 particulate source (10), the at least one nozzle (56) delivering a fluid/mist stream comprising CO2 particulates (P) to an inlet end (110b) of the plugged honeycomb body (100);
a detection system (200) for monitoring CO2 particulates (P) in a filtered fluid stream exiting an outlet end (110t) of the plugged honeycomb body (100); and
a conversion apparatus 215 (FIG. 2 below) in fluid connection with the CO2 particulate source (10), wherein the conversion apparatus (215) generates CO2 particulates (P) from a liquid CO2 source (10).

Note:  Tsuchimoto teaches various modifications.  
In an example, the  conversion apparatus (215) may be made for generating a fluid/mist stream comprising volatile liquid particulates P, or water particulates P (See attached Translation Page 3, line 15 from bottom of the page).  In such case, the liquid source (10) may contain a volatile liquid, or water.  
In another example, the conversion apparatus (215) may be made for generating a fluid/mist stream comprising dry ice (CO2) particulates P (See the Translation Page 5, lines 9-8 from bottom of the page).  In such case, the liquid source (10) may contain liquid CO2.


    PNG
    media_image1.png
    495
    668
    media_image1.png
    Greyscale

Tsuchimoto is silent about:  wherein the conversion apparatus (215) comprises at least one of an operating temperature ranging from about -25°C to about 25°C and an operating pressure ranging from about 200 psi to about 1000 psi.

Liu teaches a system for generating and delivering dry ice (CO2) particulates (P), wherein a conversion apparatus (215) comprises at least one of an operating temperature ranging from about -25°C to about 25°C and an operating pressure ranging from about 200 psi to about 1000 psi (e.g., 5.5 MPa = 798 psi; See Liu Section 2, Experimental Apparatus and Procedure: “A pressure gauge was installed to measure the pressure of the carbon dioxide. In this study, the pressure was kept at 5.5 MPa”).
Note:  As shown in Liu FIG. 1 (reproduced and annotated below), the conversion apparatus (215) is in fluid connection with a CO2 particulate source (10), wherein the conversion apparatus (215) generates and delivers dry ice (CO2) particulates (P) from a liquid CO2 source (10).  The conversion apparatus (215) includes a valve (4) and a pressure gauge (5) to regulate an operating pressure ranging from about 200 psi to 1000 psi (e.g., 5.5 MPa = 798 psi).
Formation of the dry ice particulates (P) depends flow conditions, which in turns depends on an operating pressure, temperature, dimensions of a particulate generator/nozzle (20), dimensions of a delivering ABS tube/nozzle (56), and/or a flow velocity.  Therefore, a mass median size of the dry ice particulates (P) generated and delivered in a fluid/mist stream comprising dry ice (CO2) particulates (P) can be formed by adjusting the flow conditions, i.e., by adjusting the operating pressure, temperature, dimensions of the particulate generator/nozzle (20), dimensions of the delivering ABS tube/nozzle (56), and/or a flow velocity (e.g., See Liu abstract; introduction; FIG. 10; and conclusion).  In particular, Liu adjusts the operating pressure to be ranging from about 200 psi to about 1000 psi (e.g., 5.5 MPa = 798 psi).

    PNG
    media_image2.png
    660
    1037
    media_image2.png
    Greyscale


With Tsuchimoto and Liu side by side, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Liu teaching to Tsuchimoto by having the conversion apparatus (215) comprises at least one of an operating temperature ranging from about -25°C to about 25°C and an operating pressure ranging from about 200 psi to about 1000 psi. From there, a mass median size of the dry ice particulates (P) generated and delivered in the fluid/mist stream comprising dry ice (CO2) particulates (P) can be formed by further adjusting the flow conditions, i.e., by further adjusting the operating pressure, temperature, dimensions of the particulate generator/nozzle, dimensions of the delivering tube/nozzle, and/or a flow velocity, in order to obtain a fluid/mist stream comprising dry ice (CO2) particulates (P) having a mass median size of the dry ice (CO2) particulates (P) that is best suitable for detecting the detects.  Tsuchimoto as modified may comprise a conversion apparatus (215) similar to Liu conversion apparatus (215). 

Saying in another way, it would have been obvious to combine Liu with Tsuchimoto to make a system comprising all the recited features:
a CO2 particulate source (10); 
at least one nozzle (56) in fluid connection with the CO2 particulate source (10), the at least one nozzle (56) delivering a fluid/mist stream comprising CO2 particulates (P) to an inlet end (110b) of a plugged honeycomb body 100 (Tsuchimoto FIG. 2);
a detection system 200 (Tsuchimoto FIG. 2) for monitoring CO2 particulates (P) in a filtered fluid stream exiting an outlet end (110t) of the plugged honeycomb body (100); and
a conversion apparatus (215) in fluid connection with the CO2 particulate source (10), wherein the conversion apparatus (215) generates CO2 particulates (P) from a liquid CO2 source (10),
wherein the conversion apparatus comprises at least one of an operating temperature ranging from about -25°C to about 25°C and an operating pressure ranging from about 200 psi to about 1000 psi (as discussed above).

Note:  For future reference, Lui also teaches that a mass median size of the dry ice particulates (P) can be generated by adjusting flow conditions, e.g., by adjusting an operating temperature (as discussed above).  Therefore, it would also be obvious to apply Liu teaching to Tsuchimoto by adjusting an operating temperature of the conversion apparatus (215) to generate and deliver a fluid/mist stream comprising dry ice (CO2) particulates (P) having a mass median size of the dry ice (CO2) particulates (P) suitable.  Such adjustment may be done through routine experimentation.
It has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  	
Therefore, through routine experimentation, one may and ought to be allowed without fear of a patent infringement issue to adjust and select an operating temperature of the conversion apparatus (215) to be ranging from about -25°C to about 25°C (or any other range) to generate and deliver a fluid/mist stream comprising dry ice (CO2) particulates (P) having a mass median size of the dry ice (CO2) particulates (P) suitable.

2. 	Tsuchimoto as modified teaches the system of claim 1, wherein the CO2 particulates have an average particle size ranging from about 1 micron to about 100 microns (See Liu abstract and conclusion).

3. 	Tsuchimoto as modified teaches the system of claim 1, but is silent about:  wherein the fluid stream comprising CO2 particulates has a particulate concentration ranging from about 1% to about 70% by volume as it exits the at least one nozzle (56).
However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that the system as modified is capable of being adjusted to have the fluid stream comprising CO2 particulates with particulate concentration ranging from about 1% to about 70% by volume (or with any other particulate concentration range) as it exits the at least one nozzle (56), by adjusting an operating pressure, temperature, dimensions of the particulate generator/nozzle (20), and/or dimensions of the nozzle (56), in order to best detect the defects (h) in the plugged honeycomb body (100) which may come in various filtering capacities/ratings and/or specifications.  Furthermore, a particulate concentration ranging from about 1% to about 70% by volume is a very wide range that likely overlaps an operating concentration range for a normal testing of a plugged honeycomb body.  
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the fluid stream comprising CO2 particulates with particulate concentration ranging from about 1% to about 70% by volume (or with any other particulate concentration range) as it exits the at least one nozzle (56), by adjusting an operating pressure, temperature, dimensions of the particulate generator/nozzle (20), and/or dimensions of the delivering nozzle (56), in order to best detect the defects (h) in the plugged honeycomb body (100) which may come in various filtering capacities/ratings and/or specifications.  Furthermore, the particulate concentration ranging from about 1% to about 70% by volume would be a very wide range that would likely overlap an operating concentration range for a normal testing of a plugged honeycomb body.

4. 	Tsuchimoto as modified teaches the system of claim 1, wherein the fluid stream comprising CO2 particulates has a flow velocity ranging from about 0.1 m/s to about 100 m/s as it exits the at least one nozzle.
However, similar to the discussion above in claim 3, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that the system as modified is capable of being adjusted to have the fluid stream comprising CO2 particulates with a flow velocity ranging from about 0.1 m/s to about 100 m/s (or with any other flow velocity range) as it exits the at least one nozzle (56), by adjusting an operating pressure, temperature, dimensions of the particulate generator/nozzle (20), and/or dimensions of the delivering nozzle (56), in order to best detect the defects (h) in the plugged honeycomb body (100) which may come in various filtering capacities/ratings and/or specifications.  Furthermore, the flow velocity ranging from about 0.1 m/s to about 100 m/s is a very wide range that likely overlaps a flow velocity range for a normal testing of a plugged honeycomb body.  
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the fluid stream comprising CO2 particulates with a flow velocity ranging from about 0.1 m/s to about 100 m/s (or with any other flow velocity range) as it exits the at least one nozzle (56), by adjusting an operating pressure, temperature, dimensions of the particulate generator/nozzle (20), and/or dimensions of the delivering nozzle (56), in order to best detect the defects (h) in the plugged honeycomb body (100) which may come in various filtering capacities/ratings and/or specifications.  Furthermore, the flow velocity range from about 0.1 m/s to about 100 m/s would be a very wide range that would likely overlap a flow velocity range for a normal testing of a plugged honeycomb body.

6. 	Tsuchimoto as modified teaches the system of claim 1, wherein the at least one nozzle (56) comprises a cone diffuser 52 (Tsuchimoto FIG. 2) delivering the fluid stream in a diffuse cloud/mist covering substantially all of the inlet end (110b) of the plugged honeycomb body (100).

7. 	Tsuchimoto as modified teaches the system of claim 1, wherein the detection system 200 (Tsuchimoto FIG. 2) comprises at least one light source (210) for illuminating the fluid stream exiting the outlet end (110t) of the plugged honeycomb body (100).

8. 	Tsuchimoto as modified teaches the system of claim 7, wherein the detection system comprises an imaging device 220 (Tsuchimoto FIG. 2) for imaging illuminated CO2 particulates in the fluid stream exiting the outlet end (110t) of the plugged honeycomb body (100).

12 (Essentially equivalent to claim 1).
Tsuchimoto as modified teaches a method for detecting defects in a plugged honeycomb body (100), comprising:
delivering a fluid stream comprising CO2 particulates to an inlet end (110b) of the honeycomb body (100), wherein the fluid stream flows through at least one channel of the honeycomb body (100) and exits the honeycomb body through an outlet end (110t); and
detecting CO2 particulates in a filtered fluid stream exiting the outlet end (110t) of the honeycomb body (100) with a detection system (200) comprising at least one of a light source (210) and an imaging device (220);
wherein CO2 particulates are generated from a liquid CO2 source (10): and
wherein the method further comprises at least one of cooling the liquid CO2 source to a temperature ranging from about -25°C to about 25°C and pressurizing the liquid CO2 source to a pressure ranging from about 200 psi to about 1000 psi (see discussion above in claim 1).

15 (Essentially equivalent to claim 2).
Tsuchimoto as modified teaches the method of claim 12, wherein the CO2 particulates comprise an average particle size ranging from about 1 micron to about 100 microns (See discussion above in claim 2).

16 (Essentially equivalent to claim 3).
Tsuchimoto as modified teaches the method of claim 12, wherein the fluid stream comprising CO2 particulates has a particulate concentration ranging from about 1% to about 70% by volume (See discussion above in claim 3).

17 (Essentially equivalent to claim 4).
Tsuchimoto as modified teaches the method of claim 12, wherein the fluid stream comprising CO2 particulates is delivered to the inlet end of the honeycomb body at a flow velocity ranging from about 0.1 m/s to about 100 m/s (See discussion above in claim 4).

18. 	Tsuchimoto as modified teaches the method of claim 12, wherein the fluid stream comprising CO2 particulates is delivered to the inlet end (110b) of the honeycomb body (100) by at least one nozzle (56) comprising a blade or cone diffuser 52 (as seen in Tsuchimoto FIG. 2).

19. 	Tsuchimoto as modified teaches the method of claim 18, wherein the fluid stream comprising CO2 particulates is delivered to the inlet end as a planar sheet or diffuse cloud (going through the cone diffuser 52 discussed above in claims 1 and 18.  Also, Liu FIG. 1 appears to show the fluid/mist stream comprising CO2 particulates as a diffuse cloud/mist).

21. 	Tsuchimoto as modified teaches the method of claim 12, wherein detecting the CO2 particulates comprises directing the filtered fluid stream exiting the outlet end (110t) of the honeycomb body (100) through at least one plane of light (LS) to provide illuminated CO2 particulates (as seen in Tsuchimoto FIG. 2).

22. 	Tsuchimoto as modified teaches the method of claim 21, wherein detecting the CO2 particulates comprises imaging the illuminated CO2 particulates and identifying bright regions in the image corresponding to defects in the honeycomb body 100 (See Tsuchimoto Translation Page 5).

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto in view of Liu et al. as applied to claims 1 and 12 above, and further in view of Gargano et al. (US 2007/0022724 A1).
5. 	Tsuchimoto as modified teaches the system of claim 1, but is silent about:  wherein the at least one nozzle (56) comprises a blade delivering the fluid stream in a planar sheet aligned with one or more channels of the plugged honeycomb body (100).
Gargano teaches a system for detecting defects in a plugged honeycomb body (300), wherein at least one nozzle (420) comprises a blade (424/425) delivering the fluid stream in a planar sheet aligned with one or more channels (108, 110, 112) of the plugged honeycomb body (100).  The blade (424/425) minimizes and/or mitigate boundary layer influence of flow in a nozzle (420).  In particular, the blade (424/425) minimizes the ability for a non-uniform flow profile to be developed in the nozzle (420).  This enables the provision of a substantially uniform flow velocity profile (419) across an inlet end face of the honeycomb body 300 (FIGS. 1, 6, 4A, reproduced below; Par. 0025)

    PNG
    media_image3.png
    688
    397
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    710
    627
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    464
    468
    media_image5.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Gargano teaching to Tsuchimoto as modified by having the at least one nozzle (56) comprises a blade delivering the fluid stream in a planar sheet aligned with one or more channels of the plugged honeycomb body (100).  Such a blade would minimize and/or mitigate boundary layer influence of flow in a nozzle (56).  In particular, such a blade would minimize the ability for a non-uniform flow profile to be developed in the nozzle (56).  This would enable the provision of a substantially uniform flow velocity profile across the inlet end face of the honeycomb body (100).

23. 	Tsuchimoto as modified teaches the method of claim 12, wherein the detection system comprises an infrared imaging device (Par. 0047.  See Note below).
Note:  Gargano teaches a system for detecting defects in a plugged honeycomb body (300), wherein a detection system (including an imaging device 609; FIG. 2B, reproduced below) may be used for detecting a defect by monitoring infrared emissions from an outlet end of the honeycomb body 300 (Par. 0047).  Evidently, the detection system (609) may comprise an infrared imaging device/camera (609).

    PNG
    media_image6.png
    1123
    828
    media_image6.png
    Greyscale


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimoto in view of Liu et al. as applied to claims 1 and 18 above, and further in view of Poff et al. (US 8,051,703 B2).
11. 	Tsuchimoto as modified teaches the system (400) of claim 1, but is silent about:  the system (400) further comprising a device for conveying the plugged honeycomb body (100) through a testing zone of the system (400).
Poff teaches a system (40) for detecting defects in a honeycomb body (20), further comprising a device (e.g., a conveyor apparatus 50) for conveying the honeycomb body (20) through a testing zone (42) of the  system (40).  As such, each honeycomb body (20) to be tested can be automatically inserted into and removed from the testing zone (42) of the system 40 (See Poff FIGS. 3, 4, reproduced below; Col. 6, lines 49-60).

    PNG
    media_image7.png
    1071
    752
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    630
    726
    media_image8.png
    Greyscale


It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Poff teaching to Tsuchimoto as modified by having the system (400) further comprise a device (e.g., a conveyor apparatus) for conveying the plugged honeycomb body (100) through a testing zone of the system (400).  As such, each honeycomb body (100) to be tested can be automatically inserted into and removed from the testing zone of the system (400).
	
20. 	Tsuchimoto as modified teaches the method of claim 18, wherein the at least one nozzle (56) delivers the fluid stream comprising CO2 particulates (as discussed above in claims 12 and 18).
Tsuchimoto as modified is silent about:  wherein the honeycomb body (100) is translated relative to the at least one nozzle (56) during delivery of the fluid stream.
Poff teaches a system (40) that necessitates a method for detecting defects in a honeycomb body (20), wherein the honeycomb body (20) is translated relative to at least one nozzle 54 (Fig. 4) during delivery of a fluid stream (F).  As an example, with a conveyor apparatus (50) for translating the honeycomb body (20) relative to the at least one nozzle (54) during delivery of the fluid stream (F), the honeycomb (20) can be automatically inserted into and removed from a testing zone (42) for detecting defects (Fig. 4; Col. 6, lines 49-60; Col. 7, lines 17-40).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Poff teaching to Tsuchimoto as modified by having the honeycomb body (100) translated relative to the at least one nozzle (56) during delivery of the fluid stream.  As an example, with a conveyor apparatus for translating the honeycomb body (100) relative to the at least one nozzle (56) during delivery of the fluid stream, the honeycomb (100) would be automatically inserted into and removed from a testing zone for detecting the defects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 9, 2022